Exhibit 10.21.2

SECOND AMENDMENT TO THE

PEPCO HOLDINGS, INC.

2012 LONG-TERM INCENTIVE PLAN

This Second Amendment (this “Second Amendment”) to the Pepco Holdings, Inc. 2012
Long-Term Incentive Plan, as amended (the “Plan”) is made by PEPCO HOLDINGS,
INC., a Delaware corporation (the “Company”), effective as of the closing of the
merger with Exelon Corporation (the “Amendment Effective Date”). Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Plan.

WHEREAS, the Plan was originally established by the Company and approved by the
stockholders of the Company effective as of May 18, 2012, and was amended
effective March 28, 2014; and

WHEREAS, Section 16 of the Plan provides that the Board may amend the Plan at
any time, subject to certain exceptions; and

WHEREAS, the Company has entered into an Amended and Restated Agreement and Plan
of Merger, dated July 18, 2014 (the “Merger Agreement”), by and among the
Company, Exelon Corporation, a Pennsylvania corporation (“Exelon”), and Purple
Acquisition Corp., a Delaware corporation and an indirect, wholly owned
subsidiary of Exelon (“Merger Sub”), providing for the merger of Merger Sub with
and into the Company, (the “Merger”), with the Company surviving the Merger as a
wholly owned subsidiary of Exelon, which was approved by the stockholders of the
Company at a special meeting held on September 23, 2014; and

WHEREAS, Section 4.3 of the Merger Agreement sets forth provisions for the
settlement of Awards that are outstanding as of the effective time of the
Merger; and

WHEREAS, the Compensation/Human Resources Committee of the Board has
recommended, and the Board has determined, that it is in the best interests of
the Company to amend the Plan as set forth herein to give effect to the
provisions of Section 4.3 of the Merger Agreement.

NOW, THEREFORE, BE IT RESOLVED, that, pursuant to Section 16 of the Plan, the
provisions of the Plan and each Award outstanding under the Plan as of the
Amendment Effective Date (collectively, the “Outstanding Awards”), are hereby
deemed amended to the extent required to permit each such Outstanding Award to
be settled in accordance with the terms set forth in Section 4.3 of the Merger
Agreement; and be it

FURTHER RESOLVED, that, effective as of the Amendment Effective Date, each
reference in the Plan to “this Plan”, “hereunder”, “hereof” or words of like
import referring to the Plan, shall mean and be a reference to the Plan, as
amended by this Second Amendment; and be it



--------------------------------------------------------------------------------

FURTHER RESOLVED, that, effective as of the Amendment Effective Date, the
amendment to the Plan as provided in this Second Amendment shall (i) apply to
and be binding upon each Participant with respect to any and all Outstanding
Awards granted to such Participant, and (ii) be deemed to supersede any
conflicting provision contained in any agreement with respect to an Outstanding
Award.

[Signature page appears on following page]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Company has caused this Second Amendment to be signed
this 26th day of February, 2015.

 

ATTEST: Pepco Holdings, Inc. By:

/s/ JANE K. STORERO

By:

/s/ JOSEPH M. RIGBY

Jane K. Storero Joseph M. Rigby Secretary

Chairman of the Board, President

and Chief Executive Officer

 

-3-